EMPLOYMENT TERMINATION BENEFITS AGREEMENT

                AGREEMENT, made this 16th day of December, 2003, between
ASTRONICS CORPORATION, a New York corporation with an office and place of
business at 1801 Elmwood Avenue, Buffalo, New York 14207 (the "Company"), and
David C. Burney who resides at 111 Pinewood Drive, West Seneca, New York 14224
("Executive").

RECITALS:

        A.    

Executive is presently employed by Company and the Board of Directors of Company
(the "Board") recognizes that Executive's contribution to the growth and success
of Company has been substantial;



        B.    

The Board desires to establish appropriate employment arrangements which the
Board has determined will reinforce and encourage Executive's continued
attention and dedication to the Company's business and success as a member of
the Company's management, furthering the best interest of the Company and its
shareholders; and



        C.    

Executive is willing to commit himself to continue to serve Company on the terms
and conditions herein provided.



                NOW, THEREFORE, in consideration of the mutual promises and the
respective covenants and agreements of the parties herein contained and
intending to be legally bound hereby, the parties hereto agree as follows:

-2-

ARTICLE I

- DEFINITIONS

                1.01    

Terms Defined. In addition to any words and terms elsewhere defined herein, the
following words and terms shall have the meanings indicated below unless the
context or use indicates a different meaning:



 

(a)

"CAUSE" shall mean any act that is materially inimical to the best interests of
the Company and that constitutes, on the part of the Executive, intentional or
grievous wrong, including, but not limited to, common law fraud, a felony, or
other gross malfeasance of duty.

       

(b)

A "CHANGE OF CONTROL" shall mean the transfer in one or more transactions,
extending over a period of not more than 24 months, of Common Stock of the
Company possessing 25% or more of the total combined voting power of all Class A
and Class B Shares of Common Stock. A transfer shall be deemed to occur if
shares of Common Stock are either transferred or made the subject of options,
warrants, or similar rights granting a third party the opportunity to acquire
ownership or voting control of such Common Stock.

       

(c)

"COMMON STOCK" shall mean the Class A and Class B $1.00 par value shares of the
capital stock of the Company, as well as all other securities with voting rights
or convertible into securities with voting rights.



-3-

 

(d)

"COMPENSATION" shall mean the base salary paid to the Executive for a calendar
year plus any cash bonus or cash incentive payments earned for or attributable
to that year, whether or not the bonus or incentive payments are paid during
that year. "AVERAGE ANNUAL COMPENSATION" shall mean the average of the
Compensation paid to Executive for the two years preceding termination.

       

(e)

"COMPENSATION COMMITTEE" shall mean the Executive Compensation Committee of
Board, as it is constituted from time to time.

       

(f)

"COMPANY" shall mean ASTRONICS CORPORATION, as well as any successors or assigns
of ASTRONICS CORPORATION, whether by transfer, merger, consolidation,
acquisition of all or substantially all of the business assets, change in
identity, or otherwise by operation of law and for purposes of employment of
Executive shall also mean any parent, subsidiary or affiliated entity to whom
Executive's services may be assigned.



-4-

 

(g)

"DISABILITY" shall mean the inability of Executive to perform a substantial
portion of his duties hereunder for a continuous period of 6 months or more.

       

(h)

"EFFECTIVE DATE" shall mean the date of this Agreement.

       

(i)

"INVOLUNTARY TERMINATION OF EMPLOYMENT" shall mean a severance of the
Executive's employment relationship prior to age 65, other than for death,
Disability, Retirement, or Cause, by or at the instigation of Company or by or
at the instigation of Executive where Executive's pay has been diminished or
reduced to a greater extent than any diminution or reduction of Company's
Executives generally. Where there has been a Change of Control, Involuntary
Termination of Employment shall mean a termination of the employment
relationship by or at the instigation of Company or by or at the instigation of
Executive (whether before or after age 65) within two years of the Change of
Control.

       

(j)

"RETIREMENT" shall mean the election of Executive to retire from active
employment with Company at the end of the month in which Executive attains
65 years of age or thereafter. Retirement shall also mean a similar election by
Executive prior to age 65, where Executive elects to receive early Retirement
benefits under the Company's Profit Sharing Plan or any successor Company
retirement plan.



-5-

 

(k)

"TERM OF EMPLOYMENT" means the period commencing on the effective date and
expiring on the earliest to occur of (i) Executive's death, Disability or
Retirement, (ii) the Voluntary Termination of Employment by Executive, or
(iii) Termination for Cause of Executive's employment.

       

(l)

"TERMINATION FOR CAUSE" shall mean severance of the Employment relationship
based upon or brought about by Cause as defined in paragraph (a) above.

       

(m)

"VOLUNTARY TERMINATION OF EMPLOYMENT" shall mean a severance of the Employment
relationship by or at the instigation of Executive, other than a termination
occurring upon a Change of Control as defined in paragraph (b) above, or upon
death, Disability or Retirement.

     

ARTICLE II

- EMPLOYMENT, TERM, DUTIES



                2.01    

Employment. Company hereby hires Executive, and Executive agrees to serve
Company, for a term beginning on the Effective Date of this Agreement, and
ending on the last day of the Term of this Agreement.





-6-

                2.02    

Term. The term of this Agreement shall begin on the Effective Date, and shall
end as provided in Section 5.01. Unless benefits under this Agreement are being
provided at that time, this Agreement shall also end upon Executive's attainment
of age 70.



                2.03    

Capacity. Executive shall serve in such executive or managerial capacity as the
Board of Directors of the Company shall determine, and shall have all of the
duties, responsibilities, obligations and privileges commensurate with such
position.



                2.04    

Duties. Executive agrees to devote his full business time and energy to the
business and affairs of Company and to utilize his best efforts, skill and
abilities to promote such interest, performing such duties as may be assigned on
the executive or managerial level. Company agrees that Executive shall have such
powers and authority as shall reasonably be required to enable Executive to
discharge his duties in an efficient manner.



                2.05    

Base of Operations. Company agrees that Executive's base of operations shall be
Executive's location as of the Effective Date of this Agreement. Although
Executive recognizes that substantial traveling may be required in connection
with employment, Executive shall not be required to operate from any other area
without Executive's prior consent.



ARTICLE III

- COMPENSATION AND BENEFITS



                3.01    

Base Salary and Profit Share. During the Term of Employment, Company shall pay
Executive for all services to be rendered as set forth herein, a base salary as
determined from time to time by the Compensation Committee, plus an annual bonus
award based on the performance of the Company and of the Executive as the
Compensation Committee may determine. The base salary shall be payable in
periodic installments not less frequently than on a monthly basis. Any bonus
award shall be payable annually in the month of January and shall be based on
performance for the prior fiscal year.





-7-

                This Agreement shall not be deemed abrogated or terminated if
Company, in its discretion, shall determine to modify the base compensation of
Executive for any period of time, and Executive accepts the modification, but
nothing herein contained shall be deemed to obligate Company to make any
increase in base compensation.

                3.02    

Other Employment Benefits. Executive shall be entitled to all rights and
benefits for which he shall be eligible under any retirement, profit sharing,
employee stock purchase plan, savings and investment plan, business travel,
group life, disability, accident or health insurance, vacation, and other
benefit plans which Company provides for its employees generally, as well as for
any stock option, incentive compensation, club memberships, supplemental medical
and life insurance coverages and similar benefit plans which Company provides
for executive personnel having duties and responsibilities similar to those of
Executive.



                3.03    

Reimbursement of Expenses. Company shall provide Executive with an automobile or
an allowance for automobile use and shall pay or reimburse Executive for all
reasonable traveling or other expenses incurred or paid by Executive in
connection with the performance of his services under this Agreement upon
presentation of expense statements or vouchers, and such other supporting
information as it may from time to time request.





-8-

ARTICLE IV

- NON COMPETITION, CONFIDENTIAL DATA



                4.01    

Non-Competition. During the term of this Agreement, and in the event of
Involuntary Termination upon a Change in Control until the last payment of any
benefits to Executive under this Agreement, Executive will not directly or
indirectly engage in or compete with the business of the Company, either as
owner, partner or employee. In the event that Executive shall compete with the
business of the Company, payment of benefits under this Agreement will be
suspended so long as Executive engages in activity deemed to be in competition
with the business of the Company.



                4.02    

Confidential Information. Executive agrees, during the term of this Agreement
and thereafter, not to use or make use of nor to divulge to anyone other than
authorized personnel or representatives of Company, any information or knowledge
relating to the business, business methods or techniques of Company including,
without being limited to, information about accounting procedures, training
methods or techniques, data, processes, research manufacturing formulae,
costing, sales prospects, customers' or suppliers' lists, bidding formulae,
sales, profits or costs, except to the extent that Executive can establish the
same to be generally known to the public or recognized as standard practice in
the business in which Company is engaged or to the extent Executive is required
to divulge such information or knowledge in connection with any legal
proceeding.



                4.03    

Patents and Inventions. Executive agrees that any patents, inventions,
improvements, discoveries, formulae or processes which he may obtain, make or
conceive during the period of employment hereunder, shall be the sole and
exclusive property of Company, and that he will sign and execute any and all
applications, assignments or other instruments necessary or appropriate to
assign, convey or otherwise make available exclusively to Company all such
patents, inventions, improvements, discoveries, formulae or processes.





-9-

                4.04    

Enforcement. Executive agrees that in the event of a breach or threatened breach
by Executive of any provision of this Article, Company may institute legal
proceedings to compel Employee compliance hereunder, including injunctive relief
and any other remedy provided in law or equity. If the scope of any restriction
contained in this Agreement is too broad to permit enforcement of such
restriction to its full extent, then such restriction shall be enforced to the
maximum extent permitted by law, and Executive hereby consents and agrees that
such scope may be judicially modified accordingly in any proceeding brought to
enforce such restriction.



                In the event of such judicial modification, Company may, if it
determines in its sole judgment that such action is contrary to the best
interests of Company, within ten days after notification of such modification,
terminate all obligations of Company under this Agreement by giving Executive
not less than 15 days notice of such termination.



-10-

ARTICLE V

- TERMINATION



                5.01    

Termination of Employment. Executive's employment by Company shall terminate on
the earliest to occur of (a) Executive's death, Disability or Retirement,
(b) Voluntary Termination of Employment by Executive, or (c) Termination for
Cause of Executive's employment. In any such event this Agreement shall also
terminate other than for the provisions of Articles IV, VI and VII, which shall
survive such Termination.



                The existence of Disability, as defined herein, shall be
determined in the sole judgment of the Compensation Committee, and effective
upon delivery to Executive of written notice that such determination has been
made, Executive's employment shall be terminated and Executive shall be removed
from all positions, as an officer, director, or otherwise, with Company.

                5.02     Effect of Involuntary Termination. This Agreement shall
survive an Involuntary Termination of Employment.

                5.03     Executive Obligations Upon Termination. Executive
agrees that upon termination of services under this Agreement, for any cause
whatsoever, he will deliver to Company all documents, drawings, papers, computer
tapes or discs, notes, memoranda, handbooks, manuals, and all other tangible
material on which information is stored or recorded, and all copies thereof
which Executive has in his control or possession in any way related to the
business of Company, its customers, suppliers or affiliates.



-11-

ARTICLE VI

- BENEFITS UPON TERMINATION



                6.01    

Death, Disability, Retirement. In the event of termination upon death, or by
virtue of Retirement or Disability, Executive's surviving spouse or estate shall
be entitled to the benefits provided generally by the Company to its executives.



                6.02    

Termination For Cause. Upon termination of Executive's employment for Cause,
Executive shall be entitled to his base salary up to the date of such
termination, as well as any vested benefits under any Company retirement plan or
supplemental retirement plan in which Executive may participate. Under such
termination, Executive shall not be entitled to participate in any profit share
award or incentive compensation payable after the date of termination, but will
be eligible to receive a payment in cash for any unutilized vacation benefits
accrued for Executive. Unless otherwise provided by law, Executive shall not
have the right or privilege of exercising any stock options held by Executive
and issued under any stock option plan or stock purchase plan of the Company.



                6.03    

Voluntary Termination of Employment. In the event of Executive's Voluntary
Termination of Employment with Company, Executive shall be entitled to his
employment benefits up to the date of termination, including any vested benefits
under any Company profit sharing, retirement plan or supplemental retirement
plan, in which Executive may participate, but unless any profit share award or
incentive compensation is payable prior to such termination, Executive shall not
receive any such payment. Executive shall receive a payment in cash for any
unutilized vacation benefits accrued for Executive. Executive shall have the
right to exercise any stock options previously granted to Executive to the
extent permitted by the terms of the applicable stock option plan or the grant
thereunder.





-12-

                6.04    

Involuntary Termination of Employment. In the event of the Involuntary
Termination of Employment in the circumstance of a Change in Control, Executive
shall be entitled to receive his base salary then in effect or his Average
Annual Compensation, whichever is greater, for a period of one (1) year; any
vested benefits under any Company retirement plan, profit sharing or
supplemental retirement plan in which he may participate; the continuation at
Company's expense for one (1) year of any club memberships held by Executive for
which reimbursement was provided by Company; and, for a period of one (1) year,
continue to be provided with an automobile, or reimbursement of automobile
expense. In lieu of the continuation of the foregoing pay and benefits provided
for in the foregoing sentence, Executive may elect to receive some or all of
such pay and benefits in a lump sum, the same to be paid within sixty (60) days
of Executive's written election, which election must be made within sixty (60)
days of the Involuntary Termination of Employment. Executive shall have the
right to exercise any vested or unvested stock options held by Executive at the
date of termination within the one year period after the date of such
Involuntary Termination of Employment but not later than the expiration date(s)
of such stock options, or if such exercise is not permitted or, in any event, if
Executive so elects, an amount equal to the bargain element of such options,
vested or unvested, shall be paid. Executive shall also receive for one (1) year
after Termination the same health, life and disability insurance coverages for
which he was eligible during employment. Executive shall also receive a payment
in cash for any unutilized vacation benefits accrued for Executive.
Notwithstanding the foregoing, if the Executive dies within three months from
the





-13-

date of the Involuntary Termination of Employment, his vested and unvested stock
options may be exercised within the one year period after the date of such
Involuntary Termination of Employment but not later than the expiration date(s)
of such stock options, or if such exercise is not permitted or, in any event, if
Executive so elects, an amount equal to the bargain element of such options,
vested or unvested, shall be paid. For purposes of this Section 6.04, the
bargain element of options shall be determined as of the date a Change of
Control occurs.

ARTICLE VII

- MISCELLANEOUS



                7.01    

Notices. All notices, requests, demands and other communications required or
permitted hereunder shall be in writing and shall be deemed to have been duly
given when received, if personally delivered, electronically transmitted, or
mailed, first class postage prepaid, addressed to Company at 130 Commerce Way,
East Aurora, New York 14052 (with a copy to Hodgson Russ LLP, attention John B.
Drenning, Esq., One M & T Plaza, Suite 2000 Buffalo, New York 14203), or to
Executive at the address on the first page, or such other address as may be
designated by notice in accordance with the provisions of this Section.



                7.02    

Arbitration. All disputes, differences and controversies arising under or in
connection with this Agreement, including but not limited to its interpretation,
construction, performance or application, shall be settled and finally
determined by arbitration in the City of Buffalo, New York, under the then
existing rules of the American Arbitration Association.



                7.03    

Entire Agreement. This instrument contains the entire agreement of the parties
with respect to its subject matter, and supersedes and replaces any prior
agreement or understanding, and no amendment, modification or waiver of any
provision hereof shall be valid unless it be in writing and signed by Company
and Executive.





-14-

                7.04    

Non-Waiver. The waiver of, or failure to take action with regard to, any breach
of any term or condition of this Agreement shall not be deemed to constitute a
continuing waiver or a waiver of any other breach of the same or any other term
or condition.



                7.05    

Paragraph and Other Headings. The section and other headings contained in this
Agreement are for reference purposes only and shall not affect in any way, the
meaning or interpretation of this Agreement.



                7.06    

Gender and Number. The masculine gender used herein shall be deemed to include
the feminine and neuter genders, and vice versa, and the singular or plural,
shall be deemed to include the plural or singular, as the case may be, when
required by the context, and the word "person" shall include corporation, firm,
partnership or other form of association.



                7.07    

Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, any of which shall be deemed an original, and all of which
together shall constitute one and the same instrument, notwithstanding that all
of the parties are not signatory to the original or the same counterpart.



                7.08    

Persons Bound - Non-Assignment. This Agreement and all of the provisions hereof
shall be binding upon the parties hereto, their legal representatives, heirs,
distributees, successors and assigns. Except as expressly stated herein, nothing
in this Agreement is intended to confer upon any other person any rights or
remedies under or by reason of this Agreement. Neither this Agreement nor any
rights hereunder shall be assignable by Executive.





-15-

                7.09    

Guarantee of Company. If Executive's services are assigned to any parent,
subsidiary or affiliate of Company, Company shall remain liable as a guarantor
of the obligations hereunder.



                7.10    

Inconsistent Provisions. If any provision of this Agreement is inconsistent with
any provision or any plan or resolution (including a severance pay resolution)
providing benefits substantially similar to those provided by this Agreement or
any other document required or executed pursuant to this Agreement, the
provisions of this Agreement shall be controlling.



                7.11    

Severability. If any provision of this Agreement or the application thereof to
any person or circumstances is held invalid, the remainder of this Agreement and
the application of such provision to the other person and circumstances shall
not be affected thereby and each term and condition of the Agreement shall be
valid and enforced to the fullest extent permitted by law.



                7.12    

Choice of Law. This Agreement shall be construed as to both validity and
performance and enforced in accordance with and governed by the laws of the
State of New York, without giving effect to the choice of law principles of
those laws.



                7.13    

No Conflicting Agreement. Executive represents and warrants to Company that he
is not a party to, or bound by, any agreement, understanding or plan which would
interfere with or prevent performance under this Agreement. Company similarly
represents and warrants to Executive.





-16-

                7.14    

Attorney's Fees. In the event that any dispute or difference arising under or in
connection with this Agreement results in arbitration or litigation, Company
shall reimburse Executive for all reasonable Attorney's fees and expenses if
Executive prevails in such proceeding.



                7.15    

Authorization. Company represents to Executive that this Agreement has been duly
approved by its Board of Directors and execution by an appropriate officer duly
authorized.



                IN WITNESS WHEREOF, the undersigned parties hereto have duly
executed this Agreement as of the day and year first above written.

WITNESS:   ASTRONICS CORPORATION           By               WITNESS:            
        DAVID C. BURNEY